Exhibit 10.1

INVESTMENT ADVISORY

AGREEMENT

BETWEEN

FS KKR CAPITAL CORP. II

AND

FS/KKR ADVISOR, LLC

This Investment Advisory Agreement (this “Agreement”) made this 18th day of
December, by and between FS KKR CAPITAL CORP. II, a Maryland corporation (the
“Company”), and FS/KKR ADVISOR, LLC, a Delaware limited liability company (the
“Adviser”).

WHEREAS, the Company is a non-diversified, closed-end management investment
company that has elected to be regulated as a business development company
(“BDC”) under the Investment Company Act of 1940, as amended (the “Investment
Company Act”);

WHEREAS, the Adviser is a newly organized investment adviser that intends to
register as an investment adviser under the Investment Advisers Act of 1940, as
amended (the “Advisers Act”); and

WHEREAS, the Company desires to retain the Adviser to furnish investment
advisory services (the “Investment Advisory Services”) to the Company on the
terms and conditions hereinafter set forth, and the Adviser wishes to be
retained to provide such services.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

1. Duties of the Adviser.

(a) Retention of the Adviser. The Company hereby appoints the Adviser to act as
an investment adviser to the Company and to manage the investment and
reinvestment of the assets of the Company, subject to the supervision of the
Board of Directors of the Company (the “Board”), for the period and upon the
terms herein set forth, in accordance with:

(i) the investment objectives, policies and restrictions that are set forth in
the Company’s filings with the Securities and Exchange Commission (the “SEC”),
as supplemented, amended or superseded from time to time;

(ii) all other applicable federal and state laws, rules and regulations, and the
Company’s articles of amendment and restatement (as may be amended from time to
time, the “Articles”) and bylaws (as may be amended from time to time); and

(iii) such investment policies, directives and regulatory restrictions as the
Company may from time to time establish or issue and communicate to the Adviser
in writing.

(b) Responsibilities of the Adviser. Without limiting the generality of the
foregoing, the Adviser shall, during the term and subject to the provisions of
this Agreement:

(i) determine the composition and allocation of the Company’s investment
portfolio, the nature and timing of any changes therein and the manner of
implementing such changes;

(ii) identify, evaluate and negotiate the structure of the investments made by
the Company;

(iii) execute, monitor and service the Company’s investments;

(iv) place orders with respect to, and arrange for, any investment by the
Company;

(v) determine the securities and other assets that the Company shall purchase,
retain, or sell;

 

1



--------------------------------------------------------------------------------

(vi) perform due diligence on prospective portfolio companies; and

(vii) provide the Company with such other investment advisory, research and
related services as the Company may, from time to time, reasonably require for
the investment of its funds.

(c) Power and Authority. To facilitate the Adviser’s performance of these
undertakings, but subject to the restrictions contained herein, the Company
hereby delegates to the Adviser (which power and authority may be delegated by
the Adviser to one or more Sub-Advisers (as defined below)), and the Adviser
hereby accepts, the power and authority to act on behalf of the Company to
effectuate investment decisions for the Company, including the negotiation,
execution and delivery of all documents relating to the Company’s investments
and the placing of orders for other purchase or sale transactions on behalf of
the Company. In the event that the Company determines to acquire debt or other
financing (or to refinance existing debt or other financing), the Adviser shall
seek to arrange for such financing on the Company’s behalf, subject to the
oversight and approval of the Board. If it is necessary or appropriate for the
Adviser to make investments on behalf of the Company through one or more special
purpose vehicles, the Adviser shall have authority to create or arrange for the
creation of such special purpose vehicles and to make such investments through
such special purpose vehicles in accordance with applicable law. The Company
also grants to the Adviser power and authority to engage in all activities and
transactions (and anything incidental thereto) that the Adviser deems
appropriate, necessary or advisable to carry out its duties pursuant to this
Agreement, including the authority to provide, on behalf of the Company,
significant managerial assistance to the Company’s portfolio companies to the
extent required by the Investment Company Act or otherwise deemed appropriate by
the Adviser.

(d) Acceptance of Appointment. The Adviser hereby accepts such appointment and
agrees during the term hereof to render the services described herein for the
compensation provided herein, subject to the limitations contained herein.

(e) Sub-Advisers. The Adviser is hereby authorized to enter into one or more
sub-advisory agreements (each, a “Sub-Advisory Agreement”) with other investment
advisers or other service providers (each, a “Sub-Adviser”) pursuant to which
the Adviser may obtain the services of the Sub-Adviser(s) to assist the Adviser
in fulfilling its responsibilities hereunder, subject to the oversight of the
Adviser and the Company. Specifically, the Adviser may retain a Sub-Adviser to
recommend specific securities or other investments based upon the Company’s
investment objectives, policies and restrictions, and work, along with the
Adviser, in sourcing, structuring, negotiating, arranging or effecting the
acquisition or disposition of such investments and monitoring investments on
behalf of the Company, subject to the oversight of the Adviser and the Company,
with the scope of such services and oversight to be set forth in each
Sub-Advisory Agreement.

(i) The Adviser and not the Company shall be responsible for any compensation
payable to any Sub-Adviser; provided, however, that the Adviser shall have the
right to direct the Company to pay directly any Sub-Adviser the amounts due and
payable to such Sub-Adviser from the fees and expenses otherwise payable to the
Adviser under this Agreement.

(ii) Any Sub-Advisory Agreement entered into by the Adviser shall be in
accordance with the requirements of the Investment Company Act, including,
without limitation, the requirements relating to the Board and Company
stockholder approval thereunder, and other applicable federal and state law.

(iii) Any Sub-Adviser shall be subject to the same fiduciary duties imposed on
the Adviser pursuant to this Agreement, the Investment Company Act and the
Advisers Act, as well as other applicable federal and state law.

(f) Independent Contractor Status. The Adviser shall, for all purposes herein
provided, be deemed to be an independent contractor and, except as expressly
provided or authorized herein, shall have no authority to act for or represent
the Company in any way or otherwise be deemed an agent of the Company.

(g) Record Retention. Subject to review by, and the overall control of, the
Board, the Adviser shall keep and preserve for the period required by the
Investment Company Act or the Advisers Act, as applicable, any books and records
relevant to the provision of the Investment Advisory Services to the Company and
shall specifically

 

2



--------------------------------------------------------------------------------

maintain all books and records with respect to the Company’s portfolio
transactions and shall render to the Board such periodic and special reports as
the Board may reasonably request or as may be required under applicable federal
and state law, and shall make such records available for inspection by the Board
and its authorized agents, at any time and from time to time during normal
business hours. The Adviser agrees that all records that it maintains for the
Company are the property of the Company and shall surrender promptly to the
Company any such records upon the Company’s request and upon termination of this
Agreement pursuant to Section 9, provided that the Adviser may retain a copy of
such records. The Adviser shall have the right to retain copies, or originals
where required by Rule 204-2 promulgated under the Advisers Act, of such records
to the extent required by applicable law.

2. Expenses Payable by the Adviser.

All personnel of the Adviser, when and to the extent engaged in providing the
Investment Advisory Services herein, and the compensation and routine overhead
expenses of such personnel allocable to such services, shall be provided and
paid for by the Adviser or its affiliates and not by the Company.

3. Compensation of the Adviser.

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser herein, a base management fee (the “Base
Management Fee”) and an incentive fee (the “Incentive Fee”) as hereinafter set
forth. Any of the fees payable to the Adviser under this Agreement for any
partial month or calendar quarter shall be appropriately prorated. The Adviser
may agree to temporarily or permanently waive, in whole or in part, the Base
Management Fee and/or the Incentive Fee. Prior to the payment of any fee to the
Adviser, the Company shall obtain written instructions from the Adviser with
respect to any waiver or deferral of any portion of such fees. Any portion of a
deferred fee payable to the Adviser and not paid over to the Adviser with
respect to any month, calendar quarter or year shall be deferred without
interest and may be paid over in any such other month prior to the termination
of this Agreement, as the Adviser may determine upon written notice to the
Company.

(a) Base Management Fee. The Base Management Fee shall be calculated at an
annual rate of 1.50% of the average weekly value of the Company’s gross assets
(excluding cash and cash equivalents); provided, however, that the Base
Management Fee shall be calculated at an annual rate of 1.00% of the average
weekly value of the Company’s gross assets (excluding cash and cash equivalents)
that exceeds the product of (A) 200% and (B) the average weekly value of the
Company’s net assets. In determining the Company’s net assets, shares of
preferred stock of the Company created through any reorganization of the
Company’s common stock or a distribution in-kind to holders of the Company’s
common stock (the “Recapitalization Preferred Stock”) shall be treated as equity
valued at the liquidation preference of such shares of Recapitalization
Preferred Stock as set forth in the applicable certificates of designation. The
Base Management Fee shall be payable quarterly in arrears, and shall be
calculated based on the average weekly value of the Company’s gross assets
during the most recently completed calendar quarter. All or any part of the Base
Management Fee not taken as to any quarter shall be deferred without interest
and may be taken in such other quarter as the Adviser shall determine.

(b) Incentive Fee. The Incentive Fee shall consist of two parts, as follows:

(i) The first part of the Incentive Fee, referred to as the “Subordinated
Incentive Fee on Income,” shall be calculated and payable quarterly in arrears
based on the Company’s “Pre-Incentive Fee Net Investment Income” for the
immediately preceding quarter. The payment of the Subordinated Incentive Fee on
Income shall be subject to a quarterly hurdle rate expressed as a rate of return
on the value of the Company’s net assets at the end of the most recently
completed calendar quarter, of 1.75% (7.0% annualized) (the “Hurdle Rate”),
subject to a “catch up” feature (as described below).

For this purpose, “Pre-Incentive Fee Net Investment Income” means interest
income, dividend income and any other income (including any other fees, other
than fees for providing managerial assistance, such as commitment, origination,
structuring, diligence and consulting fees or other fees that the Company
receives from portfolio companies) accrued during the calendar quarter, minus
the Company’s operating expenses for the quarter (including the Base Management
Fee, expenses reimbursed to the Adviser under that certain Administration
Agreement, dated as of December 18, 2019, as the same may be amended from time
to time, whereby the Adviser provides

 

3



--------------------------------------------------------------------------------

administrative services necessary for the operation of the Company and any
interest expense and dividends paid on any issued and outstanding preferred
shares (other than shares of Recapitalization Preferred Stock), but excluding
the Incentive Fee). Pre-Incentive Fee Net Investment Income includes, in the
case of investments with a deferred interest feature (such as original issue
discount debt instruments with payment-in-kind interest and zero coupon
securities), accrued income that the Company has not yet received in cash.
Pre-Incentive Fee Net Investment Income does not include any realized capital
gains, realized capital losses or unrealized capital appreciation or
depreciation.

The calculation of the Subordinated Incentive Fee on Income for each quarter is
as follows:

(A) No Subordinated Incentive Fee on Income shall be payable to the Adviser in
any calendar quarter in which the Company’s Pre-Incentive Fee Net Investment
Income does not exceed the Hurdle Rate;

(B) 100% of the Company’s Pre-Incentive Fee Net Investment Income, if any, that
exceeds the Hurdle Rate but is less than or equal to 2.1875% in any calendar
quarter (8.75% annualized) shall be payable to the Adviser. This portion of the
Company’s Subordinated Incentive Fee on Income is referred to as the “catch up”
and is intended to provide the Adviser with an incentive fee of 20.0% on all of
the Company’s Pre-Incentive Fee Net Investment Income when the Company’s
Pre-Incentive Fee Net Investment Income reaches 2.1875% (8.75% annualized) on
net assets in any calendar quarter; and

(C) For any quarter in which the Company’s Pre-Incentive Fee Net Investment
Income exceeds 2.1875% (8.75% annualized) on net assets, the Subordinated
Incentive Fee on Income shall equal 20.0% of the amount of the Company’s
Pre-Incentive Fee Net Investment Income, as the Hurdle Rate and catch-up will
have been achieved;

provided that, commencing with the quarter ended March 31, 2022, the
Subordinated Incentive Fee on Income is subject to a cap (the “Incentive Fee
Cap”).

The Incentive Fee Cap is an amount equal to:

(i) 20.0% of the Per Share Pre-Incentive Fee Return for the Current Quarter (as
defined below) and the eleven quarters (or such fewer number of quarters)
preceding the Current Quarter commencing with the quarter ended March 31, 2020,
less

(ii) the cumulative Per Share Incentive Fees accrued and/or payable for the
eleven calendar quarters (or such fewer number of quarters) preceding the
Current Quarter commencing with the quarter ended March 31, 2020.

multiplied by the weighted average number of shares of common stock of the
Company outstanding during the calendar quarter (or any portion thereof) for
which the Subordinated Incentive Fee on Income is being calculated (the “Current
Quarter”).

For the foregoing purpose, the “Per Share Pre-Incentive Fee Return” for any
calendar quarter is an amount equal to:

(i) the sum of the Pre-Incentive Fee Net Investment Income for the calendar
quarter, realized gains and losses for the calendar quarter and unrealized
appreciation and depreciation of the Company’s investments for the calendar
quarter, divided by

(ii) the weighted average number of shares of common stock of the Company
outstanding during such calendar quarter.

For the foregoing purpose, the “Per Share Incentive Fee” for any calendar
quarter is equal to:

(i) the Incentive Fee accrued and/or payable for such calendar quarter, divided
by

(ii) the weighted average number of shares of common stock of the Company
outstanding during such calendar quarter.

 

4



--------------------------------------------------------------------------------

If the Incentive Fee Cap is zero or a negative value, the Company shall pay no
Subordinated Incentive Fee on Income to the Adviser for the Current Quarter.

If the Incentive Fee Cap is a positive value but is less than the Subordinated
Incentive Fee on Income calculated in accordance with Section 3(b)(i) above, the
Company shall pay the Adviser the Incentive Fee Cap for the Current Quarter.

If the Incentive Fee Cap is equal to or greater than the Subordinated Incentive
Fee on Income calculated in accordance with Section 3(b)(i) above, the Company
shall pay the Adviser the Subordinated Incentive Fee on Income for the Current
Quarter.

(ii) The second part of the Incentive Fee, referred to as the “Incentive Fee on
Capital Gains,” shall be determined and payable in arrears as of the end of each
calendar year (or upon termination of this Agreement). This fee shall equal
20.0% of the Company’s incentive fee capital gains, which shall equal the
realized capital gains (without duplication) of Corporate Capital Trust II (“CCT
II”), FS Investment Corporation III (“FSIC III”), FS Investment Corporation IV
(“FSIC IV”) and the Company on a cumulative basis from inception, calculated as
of the end of each calendar year, computed net of all realized capital losses
and unrealized capital depreciation (without duplication) on a cumulative basis,
less the aggregate amount of any capital gain incentive fees previously paid by
CCT II, FSIC III, FSIC IV and the Company.

4. Covenants of the Adviser.

The Adviser is registered as an investment adviser under the Advisers Act and
covenants that it will maintain such registration. The Adviser agrees that its
activities will at all times be in compliance in all material respects with all
applicable federal and state laws governing its operations and investments.

5. Brokerage Commissions.

The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities
transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Adviser determines in good faith, taking into account such factors as price
(including the applicable brokerage commission or dealer spread), size of order,
difficulty of execution, and operational facilities of the firm and the firm’s
risk and skill in positioning blocks of securities, that such amount of
commission is reasonable in relation to the value of the brokerage and/or
research services provided by such member, broker or dealer, viewed in terms of
either that particular transaction or its overall responsibilities with respect
to the Company’s portfolio, and is consistent with the Adviser’s duty to seek
the best execution on behalf of the Company.

6. Other Activities of the Adviser.

The services provided by the Adviser to the Company are not exclusive, and the
Adviser may engage in any other business or render similar or different services
to others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, so long as its services to the Company hereunder are not impaired
thereby, and nothing in this Agreement shall limit or restrict the right of any
manager, partner, member (including its members and the owners of its members),
officer or employee of the Adviser to engage in any other business or to devote
his or her time and attention in part to any other business, whether of a
similar or dissimilar nature, or to receive any fees or compensation in
connection therewith (including fees for serving as a director of, or providing
consulting services to, one or more of the Company’s portfolio companies,
subject to applicable law). The Adviser assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Adviser and its affiliates, as directors,
officers, employees, partners, stockholders, members, managers or otherwise, and
that the Adviser and directors, officers, employees, partners, stockholders,
members and managers of the Adviser and its affiliates are or may become
similarly interested in the Company as stockholders or otherwise.

 

5



--------------------------------------------------------------------------------

7. Responsibility of Dual Directors, Officers and/or Employees.

If any person who is a manager, partner, member, officer or employee of the
Adviser is or becomes a director, officer and/or employee of the Company and
acts as such in any business of the Company, then such manager, partner, member,
officer and/or employee of the Adviser shall be deemed to be acting in such
capacity solely for the Company, and not as a manager, partner, member, officer
or employee of the Adviser or under the control or direction of the Adviser,
even if paid by the Adviser.

8. Indemnification.

The Adviser and any Sub-Adviser (and their officers, managers, partners, members
(and their members, including the owners of their members), agents, employees,
controlling persons (as defined in the Investment Company Act) and any other
person or entity affiliated with, or acting on behalf of, the Adviser or
Sub-Adviser) (each, an “Indemnified Party” and, collectively, the “Indemnified
Parties”), shall not be liable to the Company for any action taken or omitted to
be taken by any such Indemnified Party in connection with the performance of any
of its duties or obligations under this Agreement or otherwise as an investment
adviser of the Company (except to the extent specified in Section 36(b) of the
Investment Company Act concerning loss resulting from a breach of fiduciary duty
(as the same is finally determined by judicial proceedings) with respect to the
receipt of compensation for services), and the Company shall indemnify, defend
and protect the Indemnified Parties (each of whom shall be deemed a third party
beneficiary hereof) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) (“Losses”) incurred by the Indemnified
Parties in or by reason of any pending, threatened or completed action, suit,
investigation or other proceeding (including an action or suit by or in the
right of the Company or its security holders) arising out of or otherwise based
upon the performance of any of the Indemnified Parties’ duties or obligations
under this Agreement, any Sub-Advisory Agreement, or otherwise as an investment
adviser of the Company, to the extent such Losses are not fully reimbursed by
insurance, and to the extent that such indemnification would not be inconsistent
with the Articles, the laws of the State of Maryland, the Investment Company Act
or other applicable law, including, as applicable prior to a listing of shares
of the Company’s common stock on a national securities exchange (a “Listing”),
Section II.G of the Omnibus Guidelines published by the North American
Securities Administrators Association on March 29, 1992 (the “NASAA
Guidelines”), as it may be amended from time to time. Notwithstanding the
preceding sentence of this Section 8 to the contrary, nothing contained herein
shall protect or be deemed to protect the Indemnified Parties against or entitle
or be deemed to entitle the Indemnified Parties to indemnification in respect
of, any Losses to the Company or its stockholders to which the Indemnified
Parties would otherwise be subject by reason of willful misfeasance, bad faith
or gross negligence in the performance of the Adviser’s duties or by reason of
the reckless disregard of the Adviser’s duties and obligations under this
Agreement (to the extent applicable, as the same shall be determined in
accordance with the Investment Company Act and any interpretations or guidance
by the SEC or its staff thereunder). In addition, notwithstanding any of the
foregoing to the contrary, the provisions of this Section 8 shall not be
construed so as to provide for the indemnification of any Indemnified Party for
any liability (including liability under federal securities laws which, under
certain circumstances, impose liability even on persons that act in good faith),
to the extent (but only to the extent) that such indemnification would be in
violation of applicable law, but shall be construed so as to effectuate the
provisions of this Section 8 to the fullest extent permitted by law.

9. Duration and Termination of Agreement.

(a) Term. This Agreement shall remain in effect for two (2) years commencing on
the date hereof, and thereafter shall continue automatically for successive
annual periods, provided that such continuance is specifically approved at least
annually by (i) the vote of the Board, or by the vote of a majority of the
outstanding voting securities of the Company and (ii) the vote of a majority of
the Company’s directors who are not parties to this Agreement or “interested
persons” (as such term is defined in Section 2(a)(19) of the Investment Company
Act) of any such party, in accordance with the requirements of the Investment
Company Act.

(b) Termination. This Agreement may be terminated at any time, without the
payment of any penalty, upon sixty (60) days’ written notice (i) by the Company
to the Adviser, (x) upon vote of a majority of the outstanding voting securities
of the Company (within the meaning of Section 2(a)(42) of the Investment Company
Act), or (y) by the

 

6



--------------------------------------------------------------------------------

vote of the Board, or (ii) by the Adviser to the Company. This Agreement shall
automatically terminate in the event of its “assignment” (as such term is
defined for purposes of Section 15(a)(4) of the Investment Company Act).
Further, notwithstanding the termination or nonrenewal of this Agreement as
aforesaid, the Adviser shall be entitled to any amounts owed to it under
Section 3 through the date of termination or nonrenewal, the provisions of
Section 8 of this Agreement shall remain in full force and effect, and the
Adviser shall remain entitled to the benefits thereof.

(c) Payments to and Duties of Adviser Upon Termination.

(i) After the termination of this Agreement, the Adviser shall not be entitled
to compensation or reimbursement for further services provided hereunder, except
that it shall be entitled to receive from the Company within thirty (30) days
after the effective date of such termination all unpaid reimbursements and all
earned but unpaid fees payable to the Adviser prior to termination of this
Agreement.

(ii) The Adviser shall promptly upon termination:

(A) Deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

(B) Deliver to the Board all assets and documents of the Company then in custody
of the Adviser; and

(C) Cooperate with the Company to provide an orderly management transition.

10. Proxy Voting.

The Adviser will exercise voting rights on any assets held in the portfolio
securities of portfolio companies. The Adviser is obligated to furnish to the
Company, in a timely manner, a record of all proxies voted in such form and
format that complies with applicable federal statutes and regulations.

11. Notices.

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

12. Amendments.

This Agreement may be amended by mutual consent but the consent of the Company
must be obtained in conformity with the requirements of the Investment Company
Act.

13. Entire Agreement; Governing Law.

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. Notwithstanding the place where this Agreement may be executed by
any of the parties hereto, this Agreement shall be construed in accordance with
the laws of the State of New York. For so long as the Company is regulated as a
BDC under the Investment Company Act, this Agreement shall also be construed in
accordance with the applicable provisions of the Investment Company Act. In such
case, to the extent the applicable laws of the State of New York, or any of the
provisions herein, conflict with the provisions of the Investment Company Act,
the latter shall control.

14. Severability.

If any provision of this Agreement shall be declared illegal, invalid, or
unenforceable in any jurisdiction, then such provision shall be deemed to be
severable from this Agreement (to the extent permitted by law) and in any event
such illegality, invalidity or unenforceability shall not affect the remainder
hereof.

 

7



--------------------------------------------------------------------------------

15. Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original copy and all of which together shall constitute one and the same
instrument binding on all parties hereto, notwithstanding that all parties shall
not have signed the same counterpart.

16. Third Party Beneficiaries.

Except for any Sub-Adviser (with respect to Section 8) and any Indemnified
Party, such Sub-Adviser and the Indemnified Parties each being an intended
beneficiary of this Agreement, this Agreement is for the sole benefit of the
parties hereto and their permitted assigns and nothing herein express or implied
shall give or be construed to give to any person, other than the parties hereto
and such assigns, any legal or equitable rights hereunder.

17. Survival.

The provisions of Sections 8, 9(b), 9(c), 13, 16 and this Section 17 shall
survive termination of this Agreement.

18. Insurance.

Subject to the requirements of Rule 17d-1(d)(7) under the Investment Company
Act, the Company shall acquire and maintain a directors and officers liability
insurance policy or similar insurance policy, which may name the Adviser and any
Sub-Adviser each as an additional insured party (each an “Additional Insured
Party” and collectively the “Additional Insured Parties”). Such insurance policy
shall include reasonable coverage from a reputable insurer. The Company shall
make all premium payments required to maintain such policy in full force and
effect; provided, however, each Additional Insured Party, if any, shall pay to
the Company, in advance of the due date of such premium, its allocated share of
the premium. Irrespective of whether the Adviser and any Sub-Adviser is a named
Additional Insured Party on such policy, the Company shall provide the Adviser
and any Sub-Adviser with written notice upon receipt of any notice of: (a) any
default under such policy; (b) any pending or threatened termination,
cancellation or non-renewal of such policy or (c) any coverage limitation or
reduction with respect to such policy. The foregoing provisions of this
Section 18 notwithstanding, the Company shall not be required to acquire or
maintain any insurance policy to the extent that the same is not available upon
commercially reasonable pricing terms or at all, as determined in good faith by
the required majority (as defined in Section 57(o) of the Investment Company
Act) of the Board.

19. Brand Usage

The Adviser conducts its investment advisory business under, and owns all rights
to, the trademark “FS/KKR Advisor” and the “FS/KKR Advisor” design
(collectively, the “Brand”). In connection with the Company’s (a) public
filings; (b) requests for information from state and federal regulators;
(c) offering materials and advertising materials; and (d) investor
communications, the Company may state in such materials that investment advisory
services are being provided by the Adviser to the Company under the terms of
this Agreement. The Adviser hereby grants a non-exclusive, non-transferable,
non-sublicensable and royalty-free license (the “License”) to the Company for
the use of the Brand solely as permitted in the foregoing sentence. Prior to
using the Brand in any manner, the Company shall submit all proposed uses to the
Adviser for prior written approval solely to the extent the Company’s use of the
Brand or any combination or derivation thereof has materially changed from the
Company’s use of the Brand previously approved by the Adviser. The Adviser
reserves the right to terminate the License immediately upon written notice for
any reason, including if the usage is not in compliance with its standards and
policies. Notwithstanding the foregoing, the term of the License granted under
this Section 19 shall be for the term of this Agreement only, including renewals
and extensions, and the right to use the Brand as provided herein shall
terminate immediately upon the termination of this Agreement. The Company agrees
that the Adviser is the sole owner of the Brand, and any and all goodwill in the
Brand arising from the Company’s use shall inure solely to the benefit of the
Adviser. Without limiting the foregoing, the License shall have no effect on the
Company’s ownership rights of the works within which the Brand shall be used.

 

8



--------------------------------------------------------------------------------

20. Listing

The provisions set forth in Exhibit A to this Agreement shall apply prior to a
Listing. Following a Listing, the Company may restate this Agreement to remove
this Section 20, Exhibit A and any reference to Exhibit A or the NASAA
Guidelines in this Agreement without any further action by the Board or the
Company’s stockholders.

[Remainder of page left intentionally blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

FS KKR CAPITAL CORP. II By:  

/s/ Stephen Sypherd

  Name:  Stephen Sypherd   Title:    General Counsel and Secretary

 

FS/KKR ADVISOR, LLC By:  

/s/ Stephen Sypherd

  Name:  Stephen Sypherd   Title:    General Counsel and Secretary



--------------------------------------------------------------------------------

EXHIBIT A

Capitalized terms used but not defined shall have the meanings ascribed to such
terms in the Investment Advisory Agreement, dated as of December 18, 2019 (the
“Agreement”), between FS KKR Capital Corp. II and FS/KKR Advisor, LLC.

1. Duties of the Advisor.

(a) Administrator. The Adviser shall, upon request by an official or agency
administering the securities laws of a state, province or commonwealth (an
“Administrator”), submit to such Administrator the reports and statements
required to be distributed to the Company’s stockholders pursuant to the
Agreement, the Company’s then effective Registration Statement on Form N-2, if
any (as amended from time to time, the “Registration Statement”) and applicable
federal and state law.

(b) Fiduciary Duty. It is acknowledged that the Adviser shall have a fiduciary
responsibility for the safekeeping and use of all funds and assets of the
Company, whether or not in the Adviser’s immediate possession or control. The
Adviser shall not employ, or permit another to employ, such funds or assets in
any manner except for the exclusive benefit of the Company. The Adviser shall
not, by entry into an agreement with any stockholder of the Company or
otherwise, contract away the fiduciary obligation owed to the Company and the
Company’s stockholders under common law.

2. Base Management Fee and Incentive Fee Calculations.

Appendix A sets forth examples of how the Base Management Fee and the Incentive
Fee are calculated.

3. Covenants of the Advisor.

(a) Reports to Stockholders. The Adviser shall prepare or shall cause to be
prepared and distributed to stockholders during each year the following reports
of the Company (either included in a periodic report filed with the SEC or
distributed in a separate report):

(i) Quarterly Reports. Within sixty (60) days of the end of each calendar
quarter, a report containing the same financial information contained in the
Company’s Quarterly Report on Form 10-Q filed by the Company under the
Securities Exchange Act of 1934, as amended.

(ii) Annual Report. Within one hundred and twenty (120) days after the end of
the Company’s fiscal year, an annual report containing:

(A) A balance sheet as of the end of each fiscal year and statements of income,
equity, and cash flow, for the year then ended, all of which shall be prepared
in accordance with generally accepted accounting principles and accompanied by
an auditor’s report containing an opinion of an independent certified public
accountant;

(B) A report of the activities of the Company during the period covered by the
report;

(C) Where forecasts have been provided to the Company’s stockholders, a table
comparing the forecasts previously provided with the actual results during the
period covered by the report; and

(D) A report setting forth distributions by the Company for the period covered
thereby and separately identifying distributions from (i) cash flow from
operations during the period; (ii) cash flow from operations during a prior
period which have been held as reserves; and (iii) proceeds from disposition of
the Company’s assets.

(b) Reserves. In performing its duties under the Agreement, the Adviser shall
cause the Company to provide for adequate reserves for normal replacements and
contingencies (but not for payment of fees payable to the Adviser under the
Agreement) by causing the Company to retain a reasonable percentage of proceeds
from offerings and revenues.



--------------------------------------------------------------------------------

(c) Recommendations Regarding Reviews. From time to time and not less than
quarterly, the Adviser must review the Company’s accounts to determine whether
cash distributions are appropriate. The Company may, subject to authorization by
the Board, distribute pro rata to the stockholders funds received by the Company
which the Adviser deems unnecessary to retain in the Company.

(d) Temporary Investments. The Adviser shall, in its sole discretion,
temporarily place proceeds from offerings by the Company into short term, highly
liquid investments which, in its reasonable judgment, afford appropriate safety
of principal during such time as it is determining the composition and
allocation of the portfolio of the Company and the nature, timing and
implementation of any changes thereto pursuant to Section 1(b) of the Agreement;
provided however, that the Adviser shall be under no fiduciary obligation to
select any such short-term, highly liquid investment based solely on any yield
or return of such investment. The Adviser shall cause any proceeds of the
offering of the Company’s securities not committed for investment within the
later of two (2) years from the initial date of effectiveness of the
Registration Statement or one year from termination of the offering, unless a
longer period is permitted by the applicable Administrator, to be paid as a
distribution to the stockholders of the Company as a return of capital without
deduction of Front End Fees (as defined below).

4. Limitations on Front End Fees. Notwithstanding anything in the Agreement to
the contrary:

(a) All fees and expenses paid by any party for any services rendered to
organize the Company and to acquire assets for the Company (“Front End Fees”)
shall be reasonable and shall not exceed 15% of the gross offering proceeds,
regardless of the source of payment. Any reimbursement to the Adviser or any
other person for deferred organizational and offering costs, including any
interest thereon, if any, will be included within this 15% limitation.

(b) The Adviser shall commit at least eighty-two percent (82%) of the gross
offering proceeds towards the investment or reinvestment of assets and reserves
as set forth in Section 3(b) of this Exhibit A above on behalf of the Company.
The remaining proceeds may be used to pay Front End Fees.

5. Limitations on Indemnification.

(a) Limitations on Indemnification. Notwithstanding Section 8 to the contrary,
the Company shall not provide for indemnification of the Indemnified Parties for
any Loss suffered by the Indemnified Parties, nor shall the Company provide that
any of the Indemnified Parties be held harmless for any Loss suffered by the
Company, unless all of the following conditions are met:

(i) the Indemnified Party has determined, in good faith, that the course of
conduct which caused the Loss was in the best interests of the Company;

(ii) the Indemnified Party was acting on behalf of or performing services for
the Company;

(iii) such Loss was not the result of negligence or misconduct by the
Indemnified Party; and

(iv) such indemnification or agreement to hold harmless is recoverable only out
of the Company’s net assets and not from stockholders.

Furthermore, the Indemnified Party shall not be indemnified for any Losses
arising from or out of an alleged violation of federal or state securities laws
unless one or more of the following conditions are met:

(i) there has been a successful adjudication on the merits of each count
involving alleged securities law violations;

(ii) such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction; or



--------------------------------------------------------------------------------

(iii) a court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and related costs should be made, and the court of law considering the request
for indemnification has been advised of the position of the SEC and the
published position of any state securities regulatory authority in which
securities of the Company were offered or sold as to indemnification for
violations of securities laws.

(b) Advancement of Funds. The Company shall be permitted to advance funds to the
Indemnified Party for legal expenses and other costs incurred as a result of any
legal action for which indemnification is being sought and will do so if:

(i) the proceeding relates to acts or omissions with respect to the performance
of duties or services on behalf of the Company;

(ii) the Indemnified Party provides the Company with written affirmation of his
or her good faith belief that the standard of conduct necessary for
indemnification by the Company has been met;

(iii) the legal proceeding was initiated by a third party who is not a
stockholder or, if by a stockholder of the Company acting in his or her capacity
as such, a court of competent jurisdiction approves such advancement; and

(iv) the Indemnified Party provides the Company with a written agreement to
repay the amount paid or reimbursed by the Company, together with the applicable
legal rate of interest thereon, in cases in which such Indemnified Party is
found not to be entitled to indemnification.

6. Other Matters. Without the approval of holders of a majority of the shares of
common stock of the Company entitled to vote on the matter, the Adviser shall
not: (i) amend the Agreement except for amendments that do not adversely affect
the interests of the stockholders; (ii) voluntarily withdraw as the Adviser
unless such withdrawal would not affect the tax status of the Company and would
not materially adversely affect the stockholders; (iii) appoint a new Adviser;
(iv) sell all or substantially all of the Company’s assets other than in the
ordinary course of the Company’s business; or (v) cause the merger or other
reorganization of the Company. In the event that the Adviser should withdraw
pursuant to (ii) above, the withdrawing Adviser shall pay all expenses incurred
as a result of its withdrawal. The Company may terminate the Adviser’s interest
in the Company’s revenues, expenses, income, losses, distributions and capital
by payment of an amount equal to the then present fair market value of the
terminated Adviser’s interest, determined by agreement of the terminated Adviser
and the Company. If the Company and the Adviser cannot agree upon such amount,
then such amount will be determined in accordance with the then current rules of
the American Arbitration Association. The expenses of such arbitration shall be
borne equally by the terminated Adviser and the Company. The method of payment
to the terminated Adviser must be fair and must protect the solvency and
liquidity of the Company.

7. Conflicts of Interest and Prohibited Activities

(a) No Exclusive Agreement. The Adviser is not hereby granted or entitled to an
exclusive right to sell or exclusive employment to sell assets for the Company.

(b) Rebates, Kickbacks and Reciprocal Arrangements.

The Adviser agrees that it shall not (A) receive or accept any rebate, give-up
or similar arrangement that is prohibited under applicable federal or state
securities laws, (B) participate in any reciprocal business arrangement that
would circumvent provisions of applicable federal or state securities laws
governing conflicts of interest or investment restrictions, or (C) enter into
any agreement, arrangement or understanding that would circumvent the
restrictions against dealing with affiliates or promoters under applicable
federal or state securities laws.

The Adviser agrees that it shall not directly or indirectly pay or award any
fees or commissions or other compensation to any person or entity engaged to
sell the Company’s Common Stock or give investment advice to a potential
stockholder; provided, however, that this subsection shall not prohibit the
payment to a registered broker-dealer or other properly licensed agent of sales
commissions for selling or distributing the Company’s Common Stock.



--------------------------------------------------------------------------------

(c) Commingling. The Adviser covenants that it shall not permit or cause to be
permitted the Company’s funds to be commingled with the funds of any other
entity. Nothing in this Exhibit A, Section 7(c) shall prohibit the Adviser from
establishing a master fiduciary account pursuant to which separate sub-trust
accounts are established for the benefit of affiliated programs, provided that
the Company’s funds are protected from the claims of other programs and
creditors of such programs.



--------------------------------------------------------------------------------

Appendix A

NOTE: All percentages herein refer to net assets.

Example 1: Subordinated Incentive Fee on Income for Each Calendar Quarter*

Scenario 1

Assumptions

Investment income (including interest, dividends, fees, etc.) = 1.25%

Hurdle Rate(1) = 1.75%

Base Management Fee(2) = 0.375%

Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.2%

Pre-Incentive Fee Net Investment Income

(investment income – (Base Management Fee + other expenses)) = 0.675%

Pre-Incentive Fee Net Investment Income does not exceed the Hurdle Rate,
therefore there is no Subordinated Incentive Fee on Income payable.

Scenario 2

Assumptions

Investment income (including interest, dividends, fees, etc.) = 2.675%

Hurdle Rate(1) = 1.75%

Base Management Fee(2) = 0.375%

Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.2%

Pre-Incentive Fee Net Investment Income

(investment income – (Base Management Fee + other expenses)) = 2.1%

Subordinated Incentive Fee on Income = 100% × Pre-Incentive Fee Net Investment
Income (subject to “catch-up”)(4)

= 100% x (2.1% – 1.75%)

= 0.35%

Pre-Incentive Fee Net Investment Income exceeds the Hurdle Rate, but does not
fully satisfy the “catch-up” provision, therefore the Subordinated Incentive Fee
on Income is 0.35%.

Scenario 3

Assumptions

Investment income (including interest, dividends, fees, etc.) = 3.5%

Hurdle Rate(1) = 1.75%

Base Management Fee(2) = 0.375%

Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.2%

Pre-Incentive Fee Net Investment Income

(investment income – (Base Management Fee + other expenses)) = 2.925%

Catch up = 100% × Pre-Incentive Fee Net Investment Income (subject to
“catch-up”)(4)

Subordinated Incentive Fee on Income = 100% × “catch-up” + (20.0%
× (Pre-Incentive Fee Net Investment Income – 2.1875%))



--------------------------------------------------------------------------------

Catch-up = 2.1875% –1.75%

= 0.4375%

Subordinated Incentive Fee on Income = (100% × 0.4375%) + (20.0% × (2.925% –
2.1875%))

= 0.4375% + (20.0% × 0.7375%)

= 0.4375% + 0.1475%

= 0.585%

Pre-Incentive Fee Net Investment Income exceeds the Hurdle Rate and fully
satisfies the “catch-up” provision, therefore the Subordinated Incentive Fee on
Income is 0.585%.

 

(1)

Represents 7.0% annualized Hurdle Rate.

(2)

Represents 1.5% annualized Base Management Fee on average weekly gross assets.

(3)

Excludes organizational and offering costs.

(4)

The “catch-up” provision is intended to provide the Adviser with an Incentive
Fee of 20.0% on all Pre-Incentive Fee Net Investment Income when the
Corporation’s net investment income exceeds 2.1875% in any calendar quarter.

Example 2: Incentive Fee on Capital Gains*

Scenario 1:

Assumptions

Year 1: $20 million investment made in Company A (“Investment A”), and
$30 million investment made in Company B (“Investment B”)

Year 2: Investment A sold for $50 million and fair market value (“FMV”) of
Investment B determined to be $32 million

Year 3: FMV of Investment B determined to be $25 million

Year 4: Investment B sold for $31 million

The Incentive Fee on Capital Gains would be:

Year 1: None

Year 2: Incentive Fee on Capital Gains of $6 million ($30 million realized
capital gains on sale of Investment A multiplied by 20.0%)

Year 3: None, because $5 million (20.0% multiplied by ($30 million cumulative
capital gains less $5 million cumulative capital depreciation)) less $6 million
(previous capital gain incentive fee paid to the Adviser in Year 2) is less than
$0

Year 4: Incentive Fee on Capital Gains of $200,000, because $6.2 million
($31 million cumulative realized capital gains multiplied by 20.0%) less
$6 million (previous capital gain incentive fee paid to the Adviser in Year 2)
is $200,000

Scenario 2

Assumptions

Year 1: $20 million investment made in Company A (“Investment A”), $30 million
investment made in Company B (“Investment B”) and $25 million investment made in
Company C (“Investment C”)



--------------------------------------------------------------------------------

Year 2: Investment A sold for $50 million, FMV of Investment B determined to be
$25 million and FMV of Investment C determined to be $25 million

Year 3: FMV of Investment B determined to be $27 million and Investment C sold
for $30 million

Year 4: FMV of Investment B determined to be $35 million

Year 5: Investment B sold for $20 million

The Incentive Fee on Capital Gains, if any, would be:

Year 1: None

Year 2: $5 million Incentive Fee on Capital Gains, because 20.0% multiplied by
$25 million ($30 million realized capital gains on Investment A less unrealized
capital depreciation on Investment B) is $5 million

Year 3: $1.4 million Incentive Fee on Capital Gains, because $6.4 million (20.0%
multiplied by $32 million ($35 million cumulative realized capital gains less
$3 million unrealized capital depreciation)) less $5 million capital gain
incentive fee paid to the Adviser in Year 2 is $1.4 million

Year 4: None

Year 5: None, because $5 million (20.0% multiplied by $25 million (cumulative
realized capital gains of $35 million less realized capital losses of $10
million)) less $6.4 million cumulative capital gain incentive fee paid to the
Adviser in Year 2 and Year 3 is less than $0

 

*

The returns shown are for illustrative purposes only. No Subordinated Incentive
Fee on Income is payable to the Adviser in any calendar quarter in which the
Corporation’s Pre-Incentive Fee Net Investment Income does not exceed the Hurdle
Rate. Positive returns are shown to demonstrate the fee structure and there is
no guarantee that positive returns will be realized. Actual returns may vary
from those shown in the examples above.